         Case 3:20-mc-00068-WIG Document 39 Filed 01/04/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


IN THE MATTER OF                             )
THE EXTRADITION OF                           )
PIOTR JAN GRABOWSKI                          )       Case No. 3:20-mc-00068 (WIG)
   a/k/a “Walerek                            )

               CERTIFICATION AND COMMITTAL FOR EXTRADITION

        Having held an extradition hearing on December 17, 2020, and after considering the
evidence, in particular, the certified and authenticated documents submitted by the Republic of
Poland (“Poland”), and the pleadings and the arguments of both counsel, the Court finds and
certifies to the Secretary of State as follows:

         (1) This Court has jurisdiction over, and the undersigned is authorized to conduct,
extradition proceedings pursuant to Title 18 U.S.C. § 3184 and Local Rule 72.1(B);

        (2) This Court has personal jurisdiction over Piotr Jan Grabowski a/k/a Walerek (the
“Fugitive”) found and arrested on August 28, 2020 in this District pursuant to a complaint filed
by the United States in response to the request of Government of Poland for the arrest and
extradition of the Fugitive;

        (3) The extradition treaty between the United States and the Government of Poland, see
Extradition Treaty Between the United States of America and the Republic of Poland, U.S.-Pol.,
July 10, 1996, S. TREATY DOC. NO. 105-13 (1997) and Agreement Between the United States of
America and the Republic of Poland on the application of the Extradition Treaty Between the
United States of America and the Republic of Poland signed 10 July 1996, U.S.-Pol., June 9,
2006, S. TREATY DOC. NO.109-14 (2006), with Annex (collectively, the “Treaty”), was in full
force and effect at all times relevant to this action;

       (4) The Piotr Jan Grabowski a/k/a Walerek sought by the Polish authorities and the Piotr
Jan Grabowski a/k/a Walerek arrested in this District for extradition and brought before this
Court are one and the same person;

        (5) The Fugitive has been convicted and sentenced in Poland for (1) rape, in violation of
Article 197 § 3 of the Polish Penal Code and (2) participating in a brawl or beating leading to
injury, in violation of Article 158 § 1 and Article 157 § 1 of the same Code. The Government of
Poland has jurisdiction over this criminal conduct;

        (6) The above referenced Treaty between the United States and Poland, pursuant to
Article 2 of the Annex, encompasses the offenses for which the Fugitive has been convicted and
sentenced and for which extradition is sought;
         Case 3:20-mc-00068-WIG Document 39 Filed 01/04/21 Page 2 of 2




        (7) The Government of Poland submitted documents that were properly authenticated
and certified in accordance with the terms of the Treaty. Those documents include the pertinent
text for the crimes for which the Fugitive has been convicted and sentenced;

        (8) Probable cause exists to believe that the Fugitive before this Court, the same person
identified in the extradition request from the Government of Poland, committed the offenses for
which extradition is sought;

         (9) The evidence before this Court is sufficient to justify the Fugitive’s committal for
trial, had the charged conduct occurred in the United States, for offenses punishable under laws
in the United States by deprivation of liberty for a maximum period of more than one year, or by
a more severe penalty. This finding rests upon the documents the Government of Poland
submitted in this matter, including: a final and binding judgment II K 54/01 of October 3, 2001
with reasons for judgment and an appeal judgment II Aka 161/01 of December 20, 2001 with
reasons for judgment.

        THEREFORE, pursuant to 18 U.S.C. § 3184 and the above findings, I certify the
extradition of the Fugitive, Piotr Jan Grabowski a/k/a Walerek, to Poland, on all offenses for
which extradition was requested, and commit the Fugitive to the custody of the United States
Marshal pending further decision on extradition and surrender by the Secretary of State pursuant
to 18 U.S.C. § 3186.

        I further order that the Clerk of this Court forward a certified copy of this Certification
and Committal for Extradition, together with a copy of the evidence presented in this case,
including the formal extradition documents received in evidence and any testimony received in
this case, to the Secretary of State.
                                                 /s/ William I. Garfinkel, USMJ
                                              ________________________________
                                              WILLIAM I. GARFINKEL
                                              UNITED STATES MAGISTRATE JUDGE




DATED: January ____, 2021
                                                        William I. Garfinkel
                                                        United States Magistrate


Presented by:

Konstantin Lantsman
Assistant U.S. Attorney
